  Information to identify the case:
  Debtor
                 CNG Foods LLC                                               EIN:   00−0000000
                 Name

  United States Bankruptcy Court     Eastern District of New York             Date case filed for chapter:   7   7/26/16

  Case number:        1−16−43278−nhl


                                       NOTICE OF APPEAL DEFICIENCY NOTICE

To: Barry R. Feerst

The Notice of Appeal filed by you on April 29, 2021, was deficient in the following respects(s):


               Civil Cover Sheet Not Submitted.


               Other:




Dated: April 30, 2021

                                                                         For the Court, Robert A. Gavin, Jr., Clerk of Court




 BLappealdef1.jsp [Notice of Appeal Deficiency Notice rev. 02/24/2020]
